730 N.W.2d 238 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Isaac Darnell GOODMAN, Defendant-Appellant.
Docket No. 131838. COA No. 269924.
Supreme Court of Michigan.
April 25, 2007.
By order of November 15, 2006, the prosecuting attorney was directed to answer the application for leave to appeal the June 16, 2006 order of the Court of Appeals. On order of the Court, the answer having been received, the application for leave to appeal is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.